COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


BAYSHORE ROOFING, INC. AND
 COMMONWEALTH CONTRACTORS GROUP
 SELF-INSURANCE ASSOCIATION
                                                                MEMORANDUM OPINION*
v.     Record No. 1539-05-1                                          PER CURIAM
                                                                   OCTOBER 11, 2005
RICHARD D. BELCHER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (William C. Walker; Audrey Marcello; Taylor & Walker, P.C., on
                 brief), for appellants.

                 (Judd B. Mendelson; Steingold & Mendelson, on brief), for appellee.


       Bayshore Roofing, Inc. and its insurer appeal a decision of the Workers’ Compensation

Commission ruling that Richard D. Belcher proved he sustained an injury by accident arising out

of his employment on September 29, 2003. We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm the commission’s

decision for the reasons stated by the commission in its final opinion. See Belcher v. Bayshore

Roofing, Inc. et.al., VWC File No. 215-94-99 (June 13, 2005). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.